Title: From George Washington to John Greenwood, 1 July 1792
From: Washington, George
To: Greenwood, John



Sir,
Philadelphia July 1st 1792.

Your letter of the first of May and the box which accompanied it came safe, and duly to hand on the eve of my departure for Virginia; which is the reason why I have not acknowledged the Receipt of them sooner.
The contents of the latter (with the alterations which were necessarily made) answered very well—and enclosed you have, in Bank notes, twenty dollars, the sum I have usually sent you, but if it is insufficient let me know it and more shall be forwarded by Sir Yr Obedt Hble Servt

Go: Washington

